[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Geauga Cty. Bar Assn. v. Bond, Slip Opinion No. 2016-Ohio-1587.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-1587
                  GEAUGA COUNTY BAR ASSOCIATION v. BOND.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
          may be cited as Geauga Cty. Bar Assn. v. Bond, Slip Opinion
                                 No. 2016-Ohio-1587.]
Attorneys—Misconduct—Violation of the Rules of Professional Conduct—Public
        reprimand.
   (No. 2015-1636—Submitted November 17, 2015—Decided April 20, 2016.)
        ON CERTIFIED REPORT by the Board of Professional Conduct of the
                            Supreme Court, No. 2015-014.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Daniel Earl Bond of Chardon, Ohio, Attorney
Registration No. 0003004, was admitted to the practice of law in Ohio in 1975. In
an August 11, 2015 amended complaint, relator, disciplinary counsel, charged
Bond with multiple violations of the Rules of Professional Conduct after he
provided financial assistance to a man whom he believed to be a client but who was
                             SUPREME COURT OF OHIO




actually a thief. The parties submitted stipulated exhibits and agreed that Bond
violated Prof.Cond.R. 8.4(a) (prohibiting a lawyer from violating or attempting to
violate the Ohio Rules of Professional Conduct) by attempting to violate
Prof.Cond.R. 1.8(e) (prohibiting a lawyer from providing financial assistance to a
client in connection with pending or contemplated litigation except in certain
limited circumstances).
       {¶ 2} A panel of the Board of Professional Conduct granted the parties’
motion to waive the hearing, adopted the parties’ stipulated findings of fact, and
agreed that Bond violated Prof.Cond.R. 8.4(a) by attempting to violate
Prof.Cond.R. 1.18(e).      The board adopted the panel’s findings of fact and
misconduct as well as the panel’s recommendation that Bond be publicly
reprimanded for that misconduct.
       {¶ 3} We find that Bond violated Prof.Cond.R. 8.4(a) by loaning money to
a person whom he believed was his client and therefore adopt the board’s findings
of fact and misconduct, dismiss the remaining alleged violations, and agree that a
public reprimand is the appropriate sanction for Bond’s misconduct.
                                   Misconduct
       {¶ 4} On February 18, 2014, Bond filed a report with the Chardon Police
Department alleging that he had received a phone call earlier that month from
Patrick Paul Heald, who stated that he had been referred to Bond to discuss his
personal-injury case.     Bond reported that when he met Heald at a diner in
Willoughby, Ohio, on February 3, 2014, Heald’s right arm was bandaged and he
was limping. Heald claimed that he had been badly burned in an industrial accident
and requested financial assistance to pay for medication and living expenses until
he received his next paycheck. Later that day, Bond entered into a contingent-fee
agreement to represent Heald in his personal-injury matter. He also had Heald sign
a photocopy of seven $100 bills with the notation, “Temporary loan of $700.00
cash advanced 2/3/14 by Daniel E. Bond to Patrick Paul Heald,” and then gave him




                                        2
                                    January Term, 2016




the cash and a check for $1,300. Heald did not repay the loan as agreed and made
excuses for his failure to do so.
        {¶ 5} After receiving a telephone inquiry from another man seeking
representation in a personal-injury matter, Bond reported these facts to the Chardon
Police Department. Heald was indicted and convicted of theft, for which he was
sentenced to eight months in prison and ordered to pay restitution of $2,000 to
Bond.
        {¶ 6} Because Heald intended to perpetrate a fraud against Bond, the board
found that no attorney-client relationship was ever formed and consequently
determined that Bond’s conduct did not violate Prof.Cond.R. 1.8(e). See, e.g.,
Cuyahoga Cty. Bar Assn. v. Hardiman, 100 Ohio St. 3d 260, 2003-Ohio-5596, 798
N.E.2d 369, ¶ 10, (the determination of whether an attorney-client relationship was
created turns largely on the reasonable belief of the prospective client).
        {¶ 7} However, the parties stipulated and the board found that Bond’s
conduct violated Prof.Cond.R. 8.4(a) because he attempted to violate Prof.Cond.R.
1.8(e) by loaning money to a person with whom he had contracted to provide legal
services. Noting that factual or legal impossibility are not valid defenses to the
attempt to commit a criminal offense, the board concluded that Heald’s fraud did
not excuse Bond’s attempt to violate Prof.Cond.R. 1.8(e). See R.C. 2923.02(B)
(providing that factual or legal impossibility are not valid defenses for a R.C.
2923.02(A) charge of criminal attempt if the underlying offense could have been
committed had the attendant circumstances been as the actor believed them to be).
        {¶ 8} Relator’s amended complaint also alleged violations of Prof.Cond.R.
1.18(a) (providing that a person who consults with a lawyer about the possibility of
forming a client-lawyer relationship with respect to a matter is a prospective client
to whom the attorney may owe certain duties) and 8.4(h) (prohibiting a lawyer from
engaging in conduct that adversely reflects on the lawyer’s fitness to practice law).




                                            3
                                SUPREME COURT OF OHIO




But the board recommends that we dismiss these two alleged violations based on
the insufficiency of the evidence.
        {¶ 9} We adopt the board’s findings of fact, agree that Bond’s conduct
violated Prof.Cond.R. 8.4(a), and hereby dismiss the alleged violations of
Prof.Cond.R. 1.8(e), 1.18(a), and 8.4(h).
                                          Sanction
        {¶ 10} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties the lawyer violated and the sanctions
imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio St. 3d 424,
2002-Ohio-4743, 775 N.E.2d 818, ¶ 16. We also weigh evidence of the aggravating
and mitigating factors listed in Gov.Bar R. V(13).
        {¶ 11} The parties stipulated that no aggravating factors are present.
Mitigating factors stipulated by the parties include the absence of a prior
disciplinary record, Bond’s full and free disclosure to the board and his cooperative
attitude toward the disciplinary proceedings, and his good character and reputation
apart from the charged misconduct. See Gov.Bar R. V(13)(C)(1), (4), and (5). The
board adopted these stipulations and the parties’ recommendation that Bond be
publicly reprimanded for his misconduct.
        {¶ 12} In support of the recommended sanction, the board cites two cases
in which we have publicly reprimanded attorneys for advancing funds to clients in
violation of DR 5-103(B) (while representing a client in connection with
contemplated or pending litigation, a lawyer shall not advance or guarantee
financial assistance to the client, except expenses of litigation).1 See Cleveland Bar
Assn. v. Nusbaum, 93 Ohio St. 3d 150, 2001-Ohio-1305, 753 N.E.2d 183 (publicly
reprimanding an attorney with no prior discipline who advanced $26,000 to a
personal-injury client); and Cleveland Bar Assn. v. Mineff, 73 Ohio St. 3d 281, 652

1
 Effective February 1, 2007, the Rules of Professional Conduct superseded the Disciplinary Rules
of the Code of Professional Responsibility.




                                               4
                               January Term, 2016
N.E.2d 968 (1995) (publicly reprimanding an attorney who provided $5,300 to a
client to cover the client’s living expenses during the pendency of his workers’
compensation claim).
        {¶ 13} Having considered Bond’s misconduct, the absence of aggravating
factors, the presence of several mitigating factors, and the sanctions we imposed
for comparable misconduct in Nusbaum and Mineff, we adopt the board’s
recommended sanction in this case.
        {¶ 14} Accordingly, Daniel Earl Bond is hereby publicly reprimanded.
Costs are taxed to Bond.
                                                           Judgment accordingly.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY, and
FRENCH, JJ., concur.
        O’NEILL, J., dissents and would dismiss the complaint.
                              _________________
        R.C. Swencki & Associates and Ronald C. Swencki; and Joseph H. Weiss
Jr., for relator.
        Daniel Earl Bond, pro se.
                              _________________




                                        5